DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant(s) elected Claims 7-10, Group II, in response to the Election/Restriction submitted 05/26/2021, as the elected subject matter.  Claims 1-6, Group 1, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The election was made without traverse in the reply filed on 07/22/2021. 

	
Status of Claims
Claim 7-10 are pending and under examination.
Claims 1-6 have been withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 04/26/2019 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to because:

Reference character “6” shown in Fig. 1 of the drawings and described on page 12 lines 9-13 of Applicant(s) instant specification is defined as “a drive unit”. Reference character “7” shown in Fig. 1 of the drawings and described on page 12 lines 9-13 of Applicant(s) instant specification is defined as “a drive house”. However, reference characters “6” and “7” are shown in Fig. 1 as point to the same feature in the drawings. 
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a drive unit for driving a drive” in claim 9.
Claim element “a drive unit for driving a drive” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C., sixth paragraph.  A review of the specification states on page 12 lines 9-13 “a drive unit 6, which is movably accommodated on a drive house 7 and is designed as a linear drive.  This allows the fluid unit 3 and the fluid channel 4 to be moved vertically upwards and 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 7 line 12 refers to “the fluid channel”.  Claim 7 does not previously refer to “a fluid channel”.  However, claim 7 line 2 refers to “a fluid reservoir” and “a fluid passage”.  It is unclear if Applicant(s) are intending for the fluid channel to be referring to either the fluid reservoir or the fluid passage, or if Applicant(s) are intending for the fluid channel to be some other structural feature of the device.  Perhaps Applicant(s) are intending to recite “the fluid passage”?
Claims 8-10 are also rejected by virtue of their dependency from claim 7.

Claim 8 recites “an overpressure is provided to the fluid reservoir”.  The phrase “an overpressure” is unclear because pressure within a system is relative and “an overpressure” does not define what the pressure in the system is overpressure in relation to.  Is the overpressure merely defining an increase in pressure from 1 ms to the next?  Is the overpressure defining a pressure above ambient pressure?  What is the fluid reservoir overpressure in relation to?
Claim 10 is also rejected by virtue of its dependency from claim 8. 

Claim 8 lines 5-8 refer to “the opening signal is then made available to the second valve unit by the control unit and a pressure drop occurs in the fluid reservoir during the opening state of the second valve unit and a closing signal is made available to the second valve unit when a predeterminable second fluid pressure is reached in the fluid reservoir by the control unit”.  However, claim 7 lines 10-15 previously required “providing an opening signal to the second valve unit after the control unit reaches the first fluid pressure and monitoring a pressure rise in the fluid reservoir during an opening state of the second valve unit … and providing a closing signal to the 
This is confusing because Claim 7 requires a pressure rise in the fluid reservoir during an opening state of the second valve and then closing the second valve unit when the control reaches the second fluid pressure whereas claim 8 requires a pressure drop in the fluid reservoir during and opening state of the second valve unit and then closing the second valve unit when the predetermined second fluid pressure is reached.  Accordingly, claims 7 and 8 recite functions of the control unit that opens and closes the second valve unit in relation to the second predetermined pressure however, claim 7 requires a pressure rise whereas claim 8 requires a pressure drop and it is unclear how both conditions can be met simultaneously.  
Furthermore, claim 8 line 4-5 refer to “a predeterminable third fluid pressure … in the fluid reservoir … the opening signal is then made available to the second valve unit”.  It is unclear how the method is correlating the first, the second, and the third pressures with function of opening and closing the first and second valve unit.  Does the third fluid pressure correspond to a time period before the second pressure?  Is the opening signal the same opening signal defined in claim 7 line 10?  If so, this is unclear because claim 7 previously required the opening signal be provided after the control unit reaches the first pressure and claim 8 requires the opening signal be provided after third fluid pressure. 

Claim 8 refer lines 7 refers to “a closing signal is made available to the second unit when a predeterminable second fluid pressure is reached”.  However, Claim 7 lines 14-15 previously refer to “a closing signal to the second valve unit when the control unit reaches a predeterminable second fluid pressure in the fluid reservoir”.  Accordingly, it is unclear if Applicant(s) recitation of “a closing signal” of claim 8 is also the closing signal of claim 7 since they both correspond to the second fluid pressure.  Perhaps Applicant(s) intend to recite “the closing signal”?

Claim 9 refers to “the fluid choke”.  Claim 9 is dependent from claim 7.  Neither claims 9 nor claims 7 refer to “a fluid choke”.  Accordingly, there is insufficient antecedent basis for this term in the claims.  Perhaps Applicant(s) are intending to recite “a fluid choke” in either claims 7 or 9?

Claim limitation “a driving unit for a driver” of claim 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification states on page 12 lines 9-13 “a drive unit 6, which is movably accommodated on a drive house 7 and is designed as a linear drive.  This allows the fluid unit 3 and the fluid channel 4 to be moved vertically upwards and downwards as shown in fig. 1”.  However, this does not clarify the claim language because the specification merely defines the drive unit as a linear drive and it is unclear what the difference is between the drive unit and the drive.  Are the drive unit and the drive the same structural feature, or are they two distinct structures?  Also, how is a drive driven by a drive unit?  Therefore, and as best understood, the Examiner is interpreting “a drive unit for driving a drive” as a linear actuator that moves the dosing unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 10 refers to “the pressure signal of the second pressure sensor”.  Claim 10 depends from claim 8 and 7.  Neither claims 10, 8, or refer to “a second pressure sensor”.  Claim 7 line 6 refers to “a pressure sensor”.  Furthermore, claim 9 recites “a second pressure sensor”.  However, claim 10 does not depend from claim 9 and it is unclear if Applicant(s) are referring to the pressure sensor of claim 7 or if Applicant(s) are intending for claim 10 to be dependent from claim 9 which includes “a second pressure sensor”.

Claim 10 refer to “the closing signal … to the second valve unit”.  However, claim 10 is dependent from claims 8 and 7, both of which refer to “a closing signal” with respect to the second valve unit and it is unclear if Applicant(s) are referring to the closing signal recited in claim 7 or if Applicant(s) are referring to the closing signal in claim 8.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid (US 2019/0321815; with a Foreign Effective Filing Date: Nov. 15, 2016).

Regarding claim 7, Schmid discloses a method for dosing a liquid (Schmid; [0016, 0094-0108]), the method comprising: 
providing a negative pressure to a fluid reservoir formed in a fluid passage between a first valve unit associated with the fluid passage and a second valve unit associated with the fluid passage while the first valve unit is open and while the second valve unit is closed (Schmid discloses the method comprises a step of loading the pipette with a working medium at a negative pressure; fig. 10a, b, [0016, 0087, 0096-0098].  The term “loading” meaning loading positive Note: The Examiner is interpreting the fluid passage as the entire line from the bottom of the pipette connector 13 (see fig. 6) to the positive pressure source 11’ and negative pressure source 11’, thereby the fluid reservoir 12 being formed in the fluid passage between a first valve unit 52 and a second valve unit 51; fig. 9, #11’ #12, #51, #52, [0086, 0082].  Schmid also discloses a controlled discharge valve 14 configured to discharge a pressure in the working medium to ambient pressure 20, wherein the controllable discharge valve arrangement 14 is formed by the combination of the second valve unit 51 and a switch valve 53; fig. 9 #14, [0035, 0086].  Schmid further discloses an aspirating process that includes providing a negative pressure in the fluid reservoir without discharging a pressure in the first working medium to reference pressure; fig. 10a, #101.  Therefore, the first valve 52 being in an open position since a negative pressure is formed and the second valve 51 being in a closed position since the controllable discharge valve arrangement 14 does not discharge a pressure in the first working medium to reference pressure).
10determining a fluid pressure in the fluid reservoir with a pressure sensor and providing an electrical pressure signal of the pressure sensor to a control unit (Schmid discloses a pressure sensor in the fluid reservoir; fig. 9. #91, [0086], a pressure profile of the pressure sensor 91 in the fluid reservoir; fig. 10a, #101, [0087], and a time controller 15 operatively connected to the valves 51, 52, and 53; fig. 9, [0082, 0087].  Therefore the pressure sensor in the fluid reservoir must provide electrical pressure signals of the pressure sensor to the control unit 15 in order to generate the pressure profile defined by fig. 10a); 
providing a closing signal to the first valve unit when a predeterminable first fluid pressure in the fluid reservoir is reached by the control unit (Schmid discloses the control unit 15 provides operational control to open and close the valves; [0035, 0097], and that a defined pressure is 
providing an opening signal to the second valve unit after the control unit reaches isthe first fluid pressure and monitoring a pressure rise in the fluid reservoir during an opening state of the second valve unit and while a second end region of the fluid channel is immersed in a liquid to be metered (Schmid discloses the control unit 15 provides operational control to open and close the valves; [0035, 0098], and that a defined pressure is applied at the beginning of a defined time span whereby the volume flow of the working medium is defined by the properties of the flow restriction and the pressure applied; [0037].  Schmid further discloses the control unit 15 is configured to discharge a pressure in the working medium to reference pressure; fig. 10b, [0035, 0087], thereby allowing the pipette device to aspirate a smaller volume of liquid; [0087].  Therefore, the control unit being configured to issue an opening signal to the second valve 51 when a predetermined pressure is reached since the control unit opens the discharge valve arrangement 14 comprising the second valve 51 to ambient pressure in order to aspirate a precise volume of liquid.  The aspiration of the fluid requiring the opening of the second valve unit while a second region of the fluid channel is immersed in a liquid.  Note: The examiner is interpreting the second end region as the pipette tip 16 (see fig. 1a).  Schmid also discloses monitoring a pressure rise in the fluid reservoir during an opening state of the second valve unit; fig. 10b, #103, ~60 ms - ~275 ms).
providing a closing signal to the second valve unit when the control unit reaches a predeterminable second fluid pressure in the fluid reservoir (Schmid; [0099]). 

Regarding claim 8, Schmid disclose the method according to claim 7 above, wherein an overpressure is provided to the fluid reservoir while the first valve unit is open and while the second valve unit is closed (As best understood, Schmid discloses the pressure gradually 
wherein a closing signal is output by the control unit to the first valve unit, as soon as a predeterminable third fluid pressure is reached in the fluid reservoir (As best understood, Schmid discloses the step of closing the first valve 51 may fall into the opening period of valve 51 such that discharging the negative pressure very sharply defines the end of aspirating and defines the pressure state in the pipette connector, too; [0100].  Therefore, the control unit outputting a closing signal to the first valve at a third fluid pressure in the fluid reservoir), and 
wherein 25the opening signal is then made available to the second valve unit by the control unit and a pressure drop occurs in the fluid reservoir during the opening state of the second valve unit (Schmid discloses the opening signal is then made to the second valve unit; fig. 10b, #106, [0087, 0098] whereby a pressure drop occurs in the fluid reservoir during the opening state of the second valve unit (fig. 10b - #106 indicates the opening of the second valve to discharge to reference pressure at ~60 ms; [0087].  At approximately 65 ms, the pressure is negative.  The valve is configured to be open for approximately 5 ms; [0098]).
a closing signal is made available to the second valve unit when a predeterminable second fluid pressure is reached in the fluid reservoir by the control unit (Schmid; [0099]).  

30Regarding claim 9, Schmid discloses the method according to claim 7 above, wherein a pressure signal of a second pressure sensor which is connected to the control unit and which is connected between the second valve unit and the fluid choke or between the fluid choke and the second end region, is used by the control unit for determining a dosing end and for outputting an end21 signal, and wherein the end signal is provided to a drive unit for driving a drive (Schmid discloses a second pressure sensor 92 connected between a fluid chock 40 and the second end region 16; fig. 9, [0083].  The second pressure sensor configured to generate a pressure profile shown in figs. 8, 10a, and 10b; #102, #104, dashed line; [0085, 0087].  Schmid further teaches 

Regarding claim 10, Schmid discloses the method according to claim 8 above, wherein the pressure signal of the second pressure sensor is evaluated after the closing signal has been made available to the second valve unit (As best understood, Schmid discloses evaluating the second pressure sensor after the closing signal has been made available to the second unit since Schmid discloses recording the second pressure sensor during the closing timeframe; fig. 10a, 10b, #102, 104, [0087]).

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Sander (US 2002/0011276) discloses a dispensing mechanism having a first valve, a second valve, and a fluid reservoir formed in a fluid passage between the first and second valves.
Kakizaki (US 2009/0041628) discloses a dispensing mechanism that provides a negative and overpressure to a nozzle through actuation of solenoid valves.
Boe et al. (US 2009/0199538) discloses a dispensing apparatus comprising a first valve unit, a second valve unit, and a sensor between the first and second valve units.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/C.A.T./Examiner, Art Unit 1798                     

/Benjamin R Whatley/Primary Examiner, Art Unit 1798